Exhibit 10.10

Axcelis Technologies, Inc.
Named Executive Officer Base Compensation at March 1, 2007

This Exhibit discloses the current understandings with respect to base
compensation between Axcelis Technologies, Inc. (the “Company”) and each of:

·       the Company’s principal executive officer (Mary G. Puma),

·       the Company’s principal financial officer (Stephen G. Bassett), and

·       the three most highly compensated other executive officers serving as
executive officers at December 31, 2006.

These executive officers are referred to herein as “named executive officers” or
“NEOs.”

Other than in the case of Mary G. Puma, has not entered into any written
agreements with its named executive officers addressing the amount of base
salary due to the executive. The Company’s Employment Agreement with Ms. Puma is
listed as Exhibit 10.12 to this Form 10-K (incorporated by reference to
Exhibit 10.5 to the Company’s Registration Statement on Form S-1 (Registration
No. 333-36330)). The Company maintains that all executive officers, other than
Ms. Puma, are employees at will and that the Company has no obligation to pay
base salary, other than amounts accrued for services rendered prior to
termination of employment and other than in circumstances where the Change of
Control Agreements described in our Proxy Statement and filed as an Exhibit to
this Form 10-K are applicable.

In the course of the employment relationship with each NEO, the Company
communicates to the named executive officer the amount of base salary approved
by the Compensation Committee of the Board of Directors, which compensation is
subject to change in the discretion of the Compensation Committee of the Board
of Directors. The following table sets forth the annual base salary as
communicated to the named executive officers of the Company as in effect on
March 1, 2007:

Named Executive Officer

 

 

 

Title

 

Base Salary

Mary G. Puma

 

President and Chief Executive Officer

 

$500,000

Stephen G. Bassett

 

Executive VP and Chief Financial Officer

 

$276,000

Matthew Flynn

 

Senior VP, Global Customer Operations

 

$315,000

Lynnette C. Fallon

 

Executive VP HR/Legal and General Counsel

 

$305,000

Kevin Brewer

 

Senior VP, Manufacturing Operations

 

$250,000

 


--------------------------------------------------------------------------------